Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 1 of 14

cn Af Mil ~ £6, “Ae -
oe Buvibove ee

at
fp, nes Z. Cor -
Oe

OY Feels

ee My To fy burg
— - AGY Mie (2uiswa 1 ta

THe Mt tnd Les
Sn fore a “Choe”
phe

   
 

 

Com Gur ser
  

cateyffed&.05717-LGS-ILC Document 36 Filed-09/21/20

e, | 7 Received: Jun 17-2042 08:28pm
DRT 08272 Hestber Kechansk (. 732-840-0414

    

age 2 of 14

 

 

 

 

 
 
 
 

 

 

1 SUPREME COURT OF THE StTatE OF NEW YORK
COUNTY OF NEW YORK - CRIMINAL TERM - PART 32
2 ARMeneiebeteialatetetet te ee ileheieekatetete ee x
, THE PEOPLE oF THs STATE OF Wey YORK
2 : Ne
A
-agdainst~ 6546/2006
5 41/2007
6
¢
&
i)
i8 .
Defendant
Li WTS Rn er te ee x
. a 100 -Centre. Street
12 - New York, “Wew YOU 10013
~ a DECEMBER-1-7. 2008.
13 . . *
| 3 EB PORE:  Hoxoraer; RRRO, JSC
a re ;
15 & PEARANCE gs;
16 | For the People: we _ 2
ill - -.. CYRUS R. VANCE OR.',. REO. , a
iF . District Attorney, County of Héw York
“at 7 BY: COLLEEN WAT.GH, ESoQ.,
18 7s Assistant District Attorney
"19 | : . ‘For the Defendant : .
vB '. PROSE 0
“20 , BY: CRARLES WEEDS —
2d
22
23 _ DANTEL KocHawer r
SENIOR COURT REPORTER
24
25

 

 

&

 
Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 3 of 14

fo. IM

ne pee erverrs
TET

GH tA BS

roy ety

rota

wey er mth ath
mM © of ad

PR RB NF Bt
Nn =

i)
i

rth

oo

7 fm © NM > 2 oO

 

 

 

 

 

 

 

ee
aT rarer

 

 

1 Pak

——
t
'
.

After thoroughly reviewing the sterog raphic notes
and disks provided to me belonging to Darriel Kochanskt, ‘in

the matter of:
Peopie versus Cari Wells. Indi ctment 6548/06 and

9041/07, T was unable to lacate any stenographic notes cr

comp | eted transcripts for the date of 12/17/08.

DP HAg MGA G19

Derrise Mf. Huntington, RPR, CSR,.
Senior Court Reporter.

a Ae al

Dated = -

   
  
 
 

  

Denise M, fluntington, RPR, CSR,
Senior Court Reporter

 
Case 1:18-cv-05717-LGS-JLC Document 36. Filed 03/31/20 Page 4 of 14

al

 

 

 

: sun 47 $2 O8:27p Heather Rochonski . wo 20 B40 0454 “0 pe
Proceedings 2
L THE COURT CLERK: 6548 of 'O6 and 41 of 'O7, -
2 .. Charles fells.
3 Tim COURT: All right, Mr. ‘Fistel ‘= believe is
A Om vacation. | _ | .
5 , When is he coming back? -
6 MS. WALSH: He will be back on the 22nd. He is
7 aveileble. from the 22nd to the 24th or axter the new
8 yeer- , |
9 THE COURT: All right let's pick a date. |
.10 Fe 7 7 . . MR. WELLS: _ Your Honor, I have lengthy
11 argument . Wednesde: Vv ‘is crowded. I'm going to argue
12 fo femmesonicn oO “yy !
43 rath cour: I understand. "
la . ALL right, - “debts try for January: 8th. _ Tes a
15 - . Eooxsday. .
“ag - . wR HELLS: “That's eine, yous: Honor, I just =~
17 . I have to maib my motions : an CE} zr T Have ES" hed them in
18 - in. count and I heave’ al motion ‘here — T want to gin ve the
19 er Court a “courtesy” copy end. T ‘sext. one. to the DA's | Office,
‘20. . - to the administrative judge mar gave ~~
24 THE COURT: ' You sent that to. me already.
22 MR. WELLS: No, IT aan! mae. that one to you.
23 | THE COURT: All right -
a4. | UR. WELES: This one here is to the
25 administrative judge. |

 

 

 

Daniel Kochansici

Genior Court Reporter Be
05717-LGS-JLC Document 36 Filed 03/31/20 Page. pot 14 ez)

ee ee ete Case 1:18- Cc 5
sf one ? oo EX?

wo , ™

CENTER FOR APPELLATE | LITIGA TION

74 TRINITY PLACE - 117 Floor, NEW VorK, NY 10006 Ta. (212) 577-2825 BAX 577-2535

March 29, 2012

Motions Attormmey
Appeals Bureau
New York County District Attorney's Office

1 Hogan Place

New York, New York 10013
Re: Carl Wells

New York County
Ind. Nos.: 6548/06, 41/07
NYSED #: 059457945

“ To Whom It May Concern:

On July 14,2011, this office was assigned by the Appellate Division, First Department, to °
. represent the above mentioned defendant, Carl Wells, on his criminal appeal. In connection with
“his appeal, we duly requested all records and- ‘Teports, including the transcripts of all proceedings

in the 4 Supreme Cou xt, s telating tk to the above case.

“On Maxch 22, 2012, we received tf the recor. onds of f Mtr, Wells’ s case, but the minutes of the
proceeding on December 17, 2008 were missing. On September 27, 2011 , the Court Reporters?
Office informed us that they will be unable to comply with our request for the minutes from that .
date because the Office is unable to locate the stehographic notes and. disks of the court reporter,

“who was present: for Mr. Ww elis's hearing on that date (see enclosed): -

In light of the likely possibility that no transcripts from December 17, 2008 will be’
‘available to our office for use in his pending appeal, we respecifully request that you preserve any
documents or notes relating to this case you may have in your possession, in anticipation of
future litigation. Should you need to contact me to discuss this m atter further, you may reach me

at (212) 577-2523, ext. 512.

Thank you for your consideration. --

Respectfully, -

/ /. i i
Ob ew athtes SEU YP
Claudia Trupp
Supervising Attomey

Bacl: Affidavit of Leslie Greaves, Court Reporters’ Office
Cage 1:18-cv-05717-LGS-JLC Docun

represent you.on your direct appeal. Today, on April
eating to reconstruct a portion of the'

réconstruction i
Enclosed pleas

Tam wri
received your re

Mapp/Wade. ade/Huntley hearing ‘ Were missi
‘Court Reporters? Office, stating tha

your hearing on
‘Court Reporters

Tn order
arguments were

motion requesting that the First Department order a f
il] have a hearing. at which you will
b “reconstruct” what happened on December 17, 2008, by calling witné

that date and relying on any notes, or

the moti on, Wwe %
. parties will try te

‘were present on.

the possibility that at in response to the mi

1 will kee

 

find a COBY of the moti

cord, the minutes from:

 

 

g. Instead,

 

fotion, the cow

2, 2012, I

Mapp /Wade
on for your re cords.

 
 
 
    

c gourt reporter responsible. for transcribing the minu
December 17, 2008 has not been at work since March 17, 2011 and, as sul
P Office has been unable to obtain thé portion of the transcript from. that d

fo identify any anpsalabie i issues in ‘your case, itis ‘important té fear ‘i
made during your hearing, on December’l7, 2008. For, this reason, wig fal
sconstiuction hearing. If the court:

ibe present. ‘During the hearings bg

documents from that hearing. Thi is:alse
rt reporter may produce the minutes: wget

éda motion for a :
ade/H e/Huntley hearings} in your © case.

nent 36 Filed 03/31/20 Page 6 of 14

bing to explain to you viny we Sed for’a reconstniction hearing. When we
the afguments made on December 17, 2008 during the
the record contained an affidavit fom the

  
 
 
 
  
  
 
  

utes "of

‘ip you apprised of the status ‘of our motion and of any other new develops. —

related to your appeal. Lf yowhave any. Auestions or concems in the meantime, please do not

hesitate to write

me.

 

 

2.

- Very truly yours, /

et

Cid. i Cin

dia Trupp

Py?

| , | EXHIBIT | . .
(CENTER FORIAPPELUATE LITIGATION
44 ‘TRmiry PLACE- 11" FLOORjINEW YORK, NY 10006 TEL. (212) 577-2523 Fax 577-2535
ATTORNEY-IN-CHARGE . ~~ SUPERVISING ATTORNEY
Ropert S$. DEAN : . _7 CLAUDIA 8. TRUPP
7 * Tey IN) , Cs . .
BLAME E, PRIEDMAN panes por ona 7 (212) 577-2523 ExT. 512
ASSISTANT ATTORNEY-IN- -CHARGE th, — ctrupp@efal.org
MARK W. ZENG po ef - .
SENIOR SUPERVISING AYTORNEYS * 4° £4. foe if
- ABIGAILEVEREIT , red : . Se yy
BARBARA ZOLOT : gt i : , ae or fe
SUPERVISING ATTORNESS he fr |-—° p Ke : 7
DAV KLEM . 4 ee | , Wh OMe, . va
CLAGDIAS. TRUFP oa) ,
— 4. ip ry
Mr; Carl Wells poo ve of
41-A-1747- . | fy pilin 2
Attica Correctional Facility Le
- 639 Exchange Street , soe x h —
Attica, “New York 14011- 0149 &) ee Zu pe
: w . oo r
Dear Mr: Wells jobs foe 2 A
[am an: sihttomney with the Centet for - Appellath Litigation andj have been. assigned toa
“Oe ee fe we

 casiAtteo o5717- LGS- ILC! Docuphot FS fs Filgd g3iga20 . Page. ie “& lpi

_ STATE OF wrnbo# new YORK- DEPARTMENT OF CORRECTIONS ake COMMUNITY SUPERVISION

 

  
  
  
 
  
  
 
 
    
 
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 
  

_BISBURSEMENT GR REFUND REQUEST on LG ELC ON.
oe
NAME: DATE _2 ~ god
GODETYPE.. ee #f-) fuel Tad.
Te wage tee Saat : : . } Pp fe,
, oh Pee Le ; Ee as Eh
. - soo 7 GEIRBTINITIAL  -
‘ e FIRST-4 OF LAST; NAME
eh , eo
we 4d
. . * ord RIGHT. ADIL :
. " - AMOUNT $° :
fa LS). geiveroicope Fe:
7 : ASEE TABLE. BS) ‘ode
. LAST RANE 7
- . di
~ . i

 

 

SENT: To" OR:
PURCHASE ERBIC aa

 

 

 

 

 

 

 

| HEREBY ACKNOWLEDGE; "EXPENDITURE ‘OF-THE ¢
» AMOUNT. TO. BE, DEDUCTED. FROM: my NAAT?

  
  
  

sane wy

APPROVED!

 

 

 

 

 

 
 

5 TATE OF NEW YORK - DEPART! Wie OF F CORRECTIONS AND COWAUNITY SuPERS{ON
" DISBURSEMENT OR REFUND REQUEST wo ann

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   
  
 
  
  

 

I. . : - .
fig Bey sf wae . "SHORT MAME Pat [roa b wk bed =
‘ ' £. . ra ge f f mo f Ree i 7
: a oy FIRST INITIAL ;
: 4 bee 3 ant 4 . “TO - Poe, FIRST 3 OF LAST NAME .
KOR DERNUMBER: : : . .
Vo 7

 

_ RIGHT ADJUSTED WITH LEAGING ZEROS

 

! 3p AMOUNT'S :] =

 

 

 

 

 

 

 

 

 

 

 

 

SENT TO CODE SO EM“
E TABLE BG) } - tho, it
(SEE FB) : ; - DESCRIPTION ~

   

 

 

 

   

 

 

   
 
  

 

APTN, *

 

SENT TO OR |
PURCHASE FROM

 

“EP CODE ~

 

¥

 

 

HEREBY ACKNOWLEDGE. EXPENDITURE-OF THE
AMOUNT, TO BE.DEDUCTED FROM MY IMATE

 

 

 

  

at ACCOUNT: "3
APPROVED DATE
2 GOURCE AREA)
APPROVED DATE

 

 

 

(BUSINESS OFFICE) (IMATE SIGNATURE]

SArans o2ne yt ay
Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 8 of 14

NEW YORK STATE SUPREME COURT

APPELLATE DIVISION: FIRST JUDICIAL DEPARTMENT
47 Madison Avenue ,

New York, NY 10010

Motion Cherk: ifr, Lester Dickinson, Esq.

 

REs ‘Beople ¥. Cart Douglas Wells,
find. Ho's 6529/06 & O0647/G71. . f

=
f,

Subject: Hetter Response, Dated: Mayr ier, 2015, to the

. People's “Answering Defendant's Brief and Pro Se
Supplemental Brief." .. . Deéted: Mey 2015, by “ADB's,
‘Susen Gliner;: Grece Yee: And: Wincent. Rivellese. oe

 

SERS /MADAIMS : ,
45D; Bom. Eester Dickinson: 2

i. The New York County District Attorney's Office,

Staff and Honorable, Cyrus R. Venee, re, including peice

 

ADA‘'S, and Hon. RBebert —Morgerthsu, ~ collectively,
intentionally Suppressed | fayorabl e-— evidence, which is :
material to both,. "Guilt and Punishment, in bad faith,

moreover, also continues, over and over again.

Be This conviction ‘has been obtained through use of
. knowingly _ false and perjured testimony and cannot be
permitted _to stand; including; forced. documentation.

- "The ‘Mew York County District Attorney's Office has |

intentionally, 3 including the Court, ‘conceal eg ~ ‘impeaching

| evidence | against one of its Chief ‘Witneés's and presecutor;

 

ADA. Michael, Fistel. -Esc., and The Bronx ‘arresting Officer,
Chan’ _Pavleen,- Rank (PO), Shield: 25232, Command 40th
Precinct, Tax: (ID) 929874000, Date of Arrest 12/08/06.

(SEE; . U.S. —_ Mele, 462 F.2d $78 (2d Cir. 7972}: U.S. ¥. -

 

Keogh, 397 F.24 138 (2 Cir. 1968}; U.S. ex Rel. Meers vx.
Bitkins, 326 F.2d 135 (2d Cir. 1964}; And, U.S. ¥. Ryle, 297
E.2G 507 (2a. Cir. 1961)]. )
‘simply rerused to except this reality

Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 9 of 14

4. . This prosecution was botched long ego and the Hew

Wake county District Rttormey, incl
thereby , continuing to

 

try to ‘use’, ‘'‘sat' "poLsoned ples' that sre being —

obteined from a ‘dging treat |

5. This intentional | request for ad journments, delaying

this pro-Be and Direct Appeal , without Bis consent , Fast ro

induce MOLES , false and manufactured statements, also
RES ROW

SECUBGS, comstitutes bed faith. . . This Appeal hes 4

become & botched appeal. This Court has been disrespected at

the hends of New York County District Attorney's Office. Why?

a

fo dem this defendant-appellant his ‘United States
Constitutional Right to Dve Process of Law, aise Civil

6, In.theiz newest attempt to deny appealable. relief to
this defendant «appellant, the violations of; conspirecy. and

 

, obstruct ion o£ justice. :

 

Eirsie: “the C Conced) meré CE Tepeaching Evidensé.* . . oo

rSEE= Ges {85} OF the People's “Briet ‘for Respondent .*}

-The .People ‘continue to present false. statements: that “are

atte

known to be false. As the “peferring Presecution Affidavit

 

ig-mot ‘Validiv -Commleted' nor., signed by, Wayne Gosnell Ive,
ron County D's.

 

 

 

Ti. The People wrote, once acain, in their May 20715
appellate “Opposition that, "“Brone Progecutor FKFayne Gosnell
Iv., agreed, and he ‘sign an’ "Affidavit in Support of
Declinine/Dererring Prosecu son", gated December 8th, 2006.

Tce, wage (G5).
SBE: Exhibit (Aj: Cont'd, Hearing Transcript. Dated:

ao
. ° Lie, he
prief,.the concealment of the biog and fact that Mr. Fistel was
fired: Ob was he? Whe's speaking .in.-the Blog? [anonymous |

9. (See: People ww. Rechert, 69 B.¥.2d 593 C1987}: Peon)
we. Bivwere, Fi H¥.2Zd 795, 7@2. (1986): People w. Stultz, 2
M.Y.3G 277, 284 (2004); People v. Townsley, 20 W.¥.3d 294, 298
(267123; Also See: (Merrey vy. Cervier, 47? UG 47S, 488 (€1S86)}.

Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 10 of 14

Pags # (24) Lanes 21 through 324)
oniy that

 

 

 

 

form and it's me
threneh 22).

‘ore COURT: Do you want toa be heard on thet

ore?

Your henor, I dan't beliews that
the murnose oF f£his
Rushnell to be called. LT

T'm trying to remember, on the
Enogident, I don't believe that TF

Sooke to Mr. Busbrsli." re.

their May 2015

the People ran from in +

 

 

“ BOER ORE

ROBERT §_—_DEEW,-ESQ. :- GF
TEE CERTER FOR APPELLATE LITIGRTION, Ta BALL
SYRER?, Z&th FLOOR, HEH FORE, M.¥. 1@005, HAS
DENIED .fELS . DEFEEDAWT-ZDPELLANYT, “EFFECTIVE

or

BGSTSTANCE GF BEPELEAEE COURGED RE:

 
 

Peat for ate Eat aoa,

 

Pee hee,
28D EIGEEN @REER BRIEF FOR DEFERDAITE~
SEPELLANE DLTED: JARUARY' 2014: BED _

nS

i}: MISREPEESENTATION OF FACES To. THES COURT

(2): FRELURE TO ADEQUATELY, IBVESTIGATE, N_Y-
CONEY COURT RECORDER, MR. DANTEE ROCHANSET 'S
DECEMBER (7th, 2008, TRANGCRIPEION.

 

 

 

 

ruily ask this Court to see,
Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 11 of 14

GE Rebeer:

 

  
 

“ig
+ EEE, Eas
Ie FEC EERIFERS WEE
UDPTIMBEEES: PRCOHCED.”

  

 

 

ma

St EEE

 

 

 

 

 

   

2RiZ,

Borhamert * ,

  

 
 

 

Case 1:18-cv-05717-LGS-JLC Document 36 Filed 03/31/20 Page 12 of 14

were they fax to, from: Mn, Beetber Kochanski, fax ¢ “722+-640—-

G&4T4&™"? (See: HEninit cSt), Quotina:

.

“rT was wuneble to Jouete any stencgraphic

a

notes af compieted transcripts for the Gate
of, 12-17-88".
12. The defendent-appellent hea pending iti
New York State: Court oF Cleims. [Helis vy. State, Claim
#125441]. It has come to the attention through various "press
etc., that Mr. Daniel Rochamski was fired in March
: found and
’ Seervelid .

gation in

releases".
of 2012. Therefore, any signature on a transcript,
transcribed after this date would make any document,
ofl ite Face" |
(See; New Fork Post, Rews paper article dated, April
eporter, Ma. Rebecca Rosenberg, and, Rew York Times
G: April 3rd. Z014 by Staff Reporter Mr. James C
En March 20126

ara, 4074.

Phe reporter. wrote, inter-alia,
wes fired for typing, "I Hate My dob" in
endant's trials. Also that he was an

4

if
ft
o
° St
it

‘alcoholic CEC eee” Moreover, the delay of this appeal, “ineclucing~

claimed misma Bi ng} notes/also etc., ‘resulted from san. affidavit
dated, 89/27/11" by: Ieslie Greves, Court ‘Reporter Office, .
has not been

4

which stated. inter-aiia,
‘presen we .@t work ‘since. March 7th, 2011." This affidavit,

 

C

t meee ee

alterna tely resulted into the heed for & reconstruct on hearing:

in Sept. of 2012. The foctis was. changed Erom Damied | ‘Kochenski,

to "Bost Benker Boyes", “the entire Court File"! Yet, the
original focus is and always has been, Demtel Kochanski. [See;

.Eehibit (D3): letter to "Motions ALLOrNeY . Appeals Bureau,: New -

York County District Attorney's Office, 1 Hogan Place, NY, HY

-40013, Geted: March 29th, 2012", from 2 Appellate Cou neel, Robert

SS, Desn, Es¢., concerning the “Affidavit by. Leslie Greaves,
aiso the December 17th, gG-transcripts and, Deniel Kochenski.

 

Court can find a more complete account of the
from a brief on appeal, just filed by, Atty.:

the Office of the &Appellete Defender, (See;

an
Case 1:18-cv-05717-LGS-JLC Document36 Filed 03/31/20 Page 13 of 14

 

 

Pespie W. Geren 4 @. Hes Gaernky Bppeeti. : -

Phe Gowrt has aise Tuned: an ats Affiemance en, May 24;
2012, Beeps wy Bebis; 2:28 (EE County}; thet the
sipsression hearing should keye heen granted ganee Ene sxrest
WEE 2 sham, game documents; same Metten end cegumenis n Bp By

Menheatterm and Bron COUEELES s This Ce@urt gheuia reverse Judge
Gaven's Seniek of the Dune
trey ¢eeLing.

te
ww
te
ou
av
a
fe
3
(b
i
wv
ee
he
Py
#
7
Lt}
tu
rl
5
5

Yours be Ete :

JE ae LL ED

Cael Ds Wells. (pro se).
 

    

/ ee ry
CO v fey 208 Oy) aes S

“hore @)
420) 7 alee ye
S205 |
Es Opa gsyp “omyiroe
GF “SS : aongyrsirc) SVL

aE

 

 

g Ss Page 140f14 .. |.

   

Zescl AN ‘ATIAWYOLS
91¢ ALNOY FES
ALTHDV4 TWNOILDAYYNOS NSAVH NAaND

Case 1:18-cv-05717-LGS-JLC’ Di

  
